Citation Nr: 0633747	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-31 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability, secondary to the bilateral ankle disability.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend (F.I.)


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1991 to March 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Historically, the veteran filed a claim for service 
connection for bilateral stress fractures of the tibiae, 
ankles, and first metatarsal phalangeal (MTP) joints in 
March 1996 (see VA Form 21-526).  In a November 1996 rating 
decision, the RO granted service connection for "bilateral 
stress fractures" and assigned an initial 10 percent rating 
effective from March 1996 (the day after she separated from 
military service).  The decision did not clearly specify 
whether the rating was for the tibiae, ankles, or MTP joints, 
but it appears to have been inclusive of all these conditions 
because it was rated under Diagnostic Code (DC) 5312 for the 
entire muscle group.  See 38 C.F.R. § 4.73, DC 5312 (2006).

In July 2000, the veteran filed claims for an increased 
rating for her leg and foot condition, and for service 
connection for a bilateral knee disability secondary to this 
condition.  In the October 2001 rating decision, the RO 
granted separate 10 percent ratings for stress fractures of 
each leg, including leg, knee, and ankle pain.  
This additional 10 percent rating was granted effective from 
July 2000, the date she filed her claim for an increased 
rating.  In September 2002, in response, she submitted a 
notice of disagreement (NOD) requesting separate ratings for 
her ankle and knee disabilities - in addition to the 10 
percent ratings she was receiving for her bilateral stress 
fractures.

In a May 2004 rating decision, the RO denied service 
connection for bilateral ankle and knee disabilities, finding 
no clear and unmistakable error (CUE) in its earlier 
decisions.  The RO reasoned there was no evidence of a 
chronic ankle disability, and that the veteran's knee pain 
was contemplated by the 10 percent rating already assigned 
for her stress fractures (i.e., shin splints).  In August 
2004, the RO issued a statement of the case (SOC) continuing 
its 10 percent ratings for the bilateral stress fractures, 
inclusive of ankle and knee pain.  In September 2004, she 
filed a substantive appeal (VA Form 9) continuing her request 
for separate ratings for ankle and knee disabilities. 

In March 2006, the veteran submitted a statement (VA Form 21-
4138) again requesting separate ratings for the ankle and 
knee disabilities, but also requesting effective dates from 
1996 - apparently on the basis of CUE in the RO's original 
1996 decision.  In the decision below, the Board finds she is 
entitled to service connection for bilateral knee and ankle 
disabilities and to separate ratings for these disabilities.  
But with regard to the appropriate ratings and effective 
dates for them, these issues have not been adjudicated by the 
RO, much less denied and timely appealed to the Board.  So 
they are referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2006).


FINDINGS OF FACT

1.  Bilateral ankle ligamentous laxity was incurred during 
the veteran's military service, and symptoms associated with 
this disability have continued to be treated since her 
separation from service in March 1996.  

2.  Degenerative joint disease (DJD) and chondromalacia 
patellae of the knees have been diagnosed and medically 
attributed to the veteran's service-connected bilateral ankle 
disability.  




CONCLUSIONS OF LAW

1.  The veteran's ankle disability was incurred during her 
military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303 (2006).

2.  The bilateral knee disability is proximately due to or 
the result of the 
service-connected bilateral ankle disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Since the Board is granting the veteran's claims, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 
120 - 21 (2004) (Pelegrini II).




Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's service medical records (SMRs) indicate she was 
treated extensively for various complaints of pain in her 
lower extremities.  In April 1991, she was diagnosed with 
Achilles tendonitis causing heel and ankle pain.  In May 
1991, she was diagnosed with bilateral stress fractures 
causing heel pain.  A July 1991 bone scan, however, found no 
evidence of stress fractures, but instead confirmed diagnoses 
of bilateral plantar fasciitis and Achilles tendonitis.  In 
May 1992, she complained of shin splints.  In August 1992, 
she complained of hip and knee pain.  On physical 
examination, there was tenderness along the anterior aspect 
of the tibiae and medial aspect of the knees.  She was 
diagnosed with shin splints and secondary knee strain.  A 
December 1992 X-ray revealed no abnormality of the ankles.  
In September 1993, bilateral low shin stress fracture with 
laxity of the ankles was noted.  A January 1994 bone scan 
found no evidence of stress fractures, but did find evidence 
of a mild stress reaction of the proximal tibiae, ankles, and 
first MTP joints.

At issue on appeal is the pain the veteran experiences in her 
knees, shins (i.e., tibiae), and ankles.  The first question 
is whether she is entitled to service connection for a 
bilateral ankle disability, separate and apart from what the 
RO has characterized as "bilateral stress fractures."  With 
regard to these stress fractures, the Board notes that none 
of the bone scans have found evidence of fractures (see 
reports of bone scans in July 1991, January 1994, and March 
2004).  So this probably would be more appropriately 
characterized as a stress reaction, commonly referred to as 
shin splints.  This condition is manifested by tenderness and 
pain along the tibiae.

In addition, the veteran has a history of bilateral ankle 
ligamentous laxity (see the report of the January 2001 VA 
examination, VAOPT records, December 2001 note from Group 
Health Cooperative, and August 2005 VA X-rays).  This is 
manifested by pain and instability causing the ankles to give 
way or roll out (see also, Hr'g. Tr., pgs. 7-8 (October 
2005)).  When this happens she says she often falls and 
injures her knees (pg. 9).  This ligamentous laxity is an 
additional disability, separate and apart from the shin 
splints, because it causes additional functional impairment 
(i.e., ankle instability).  As mentioned, this condition was 
first diagnosed during her military service, and she has 
received ongoing treatment for it since separating from 
service.  Since there has been a continuity of symptomatology 
indicating a chronic disability, her claim for service 
connection for a bilateral ankle disability is granted.  See 
38 C.F.R. § 3.303(b); see, too, Savage v. Gober, 10 Vet. App 
488. 495 (1997).  

Turning to the veteran's claim for service connection for a 
bilateral knee disability, she has been diagnosed with early 
DJD of the medial compartment of the knees (see reports of 
January 2001 and January 2004 VA examinations).  In March 
2006, she submitted additional medical evidence from Dr. 
Nimlos, waiving initial consideration of this evidence by the 
RO (see VA Form 21-4138).  So the Board may consider this 
additional evidence in the first instance.  38 C.F.R. § 
20.1304(c).  

A February 2006 email from Dr. Nimlos states the 
osteoarthritis in the veteran's knees, more likely than not, 
was caused, or at least aggravated by, repeated falls 
associated with weak ankles.  Likewise, the doctor noted the 
veteran also had chondromalacia patellae, an irritation of 
the back side of the knee cap, which was more likely than not 
associated with repeated falls due to weak ankles.  This 
medical evidence establishes the veteran's bilateral knee 
disabilities are a result of, or at least aggravated by, her 
service-connected bilateral ankle instability.  So her claim 
for service connection must be granted.




ORDER

The claim for service connection for a bilateral ankle 
disability is granted.

The claim for service connection for a bilateral knee 
disability, secondary to the service-connected ankle 
disability, is also granted.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


